    Case 2:12-cv-00859-LMA-MBN Document 1470 Filed 08/11/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

LASHAWN JONES, ET AL.                                                  CIVIL ACTION

VERSUS                                                                      No. 12-859

MARLIN GUSMAN, ET AL.                                                      SECTION I

                                        ORDER

      This Court is in receipt of a request for status conference filed by the

Plaintiff Class and the United States (“Plaintiffs”). The Plaintiffs are requesting a

status conference so that the City of New Orleans (“the “City”) may advise the

parties and the Court of the status of the Phase III facility planning and

construction process in advance of an August 24, 2021 City Planning Commission

meeting.     According to the Plaintiffs, the City’s recent status reports have not

provided sufficient or complete information regarding steps taken toward

completion of the Phase III facility.     The Plaintiffs’ request is granted in part and

denied in part. Considering the request,

      IT IS ORDERED that an in-Court status conference with the Court’s

Monitors will take place on Tuesday, September 21, 2021 at 9:00 a.m.               Any

member of the New Orleans City Council, as requested by the Plaintiffs, are invited

to attend.

      IT IS FURTHER ORDERED that the City shall make Vincent Smith,

Director for the City of New Orleans Capital Projects Administration, available to

testify at the above scheduled hearing.
Case 2:12-cv-00859-LMA-MBN Document 1470 Filed 08/11/21 Page 2 of 2




 New Orleans, Louisiana August 11, 2021.



                               ______________________________________
                                     LANCE M. AFRICK
                               UNITED STATES DISTRICT JUDGE
